Citation Nr: 1403226	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-20 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral foot, calf, and leg swelling and pain disorder, to include as secondary to claimed degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected anxiety disorder.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected anxiety disorder.

4.  Entitlement to service connection for a heart or chest pain disorder, to include as secondary to service-connected anxiety disorder.

5.  Entitlement to service connection for DDD of the lumbar spine, to include as secondary to claimed left foot and left leg swelling and pain.

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected anxiety disorder.

7.  Entitlement to an initial disability rating in excess of 10 percent for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Michael D.J. Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, and from May 1990 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 (for service connection for bilateral foot, calf, and leg swelling and pain; hypertension; headaches; a heart or chest pain disorder; and an anxiety disorder) and July 2009 (for service connection for DDD of the lumbar spine and obstructive sleep apnea) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript has been associated with the claims file.

The Board notes that the Veteran asserts in an April 2009 letter with the subject of "Clear Unmistakable Evidence [CUE]" (brackets in original) that he "was given a '0' percent rating [notwithstanding] Clear Unmistakable Evidence that I was taking medication (psychotropic medication) prescribe [sic] from MacDill Air Force Base back during [July 1992]."  (Emphasis and parentheses in original.)  The Board does not construe this as a claim for CUE in a prior final rating decision because the Veteran is merely using that phrase to mean that he was clearly taking psychotropic medications in July 1992.  Moreover, the Veteran was never assigned a noncompensable (i.e., zero percent) rating for his service-connected anxiety disorder; rather, in the March 2008 rating decision on appeal the RO assigned a 10 percent disability rating effective as of the September 11, 2007 date of his claim to reopen.  Therefore, to the extent that the Veteran believes that he was assigned a disability rating of zero percent in a prior final rating decision, he is mistaken as a matter of fact.  Consequently, the Board does not construe the Veteran's April 2009 letter as a claim of CUE in any prior final rating decision.

The Board also notes that the Agency of Original Jurisdiction (AOJ) denied service connection for gastroesophageal reflux disease (GERD) in a December 2011 rating decision, but that the Veteran's attorney nevertheless requested during the hearing that the Board refer the issue of entitlement to service connection for GERD to the AOJ.  See June 2012 hearing transcript, pp. 16-18.  The Veteran's attorney was having a malfunction in his main computer during the hearing, which may have led to his confusion over the adjudication of that issue.  Id., p. 6.  The Veteran and his attorney are invited to clarify to the AOJ whether they wish to seek reopening of the claim of entitlement to service connection for GERD.

The issues of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a foot condition and for lumbar spondylolysis have been raised by the record-see June 2011 Veteran's letter-but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As an initial matter, the Board notes that the RO previously denied the Veteran's claims for service connection for foot pain with swollen calves, hypertension, headaches, and chest pain in a December 1992 rating decision, and previously denied the Veteran's request to reopen his claims for service connection for hypertension and a heart or chest pain disorder in a January 1998 rating decision.  Thereafter, in conjunction with his September 2007 claim, the Veteran submitted relevant official service department records-specifically, service treatment records-that existed and had not been associated with the claims file at the time of the December 1992 and January 1998 prior final decisions.  Consequently, VA will reconsider the prior decision on a de novo basis without requiring new and material evidence.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  In making this determination, the Board finds that the relevant service department records existed when VA had decided the claims in December 1992 and January 1998, and that the Veteran had not failed to provide sufficient information for VA to identify and obtain the records from the service department or other official source.  38 C.F.R. § 3.156(c)(2).

With respect to the Veteran's claims for service connection, the Board finds that examinations are required because the record contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability.  Specifically, VA clinicians diagnosed the Veteran with right ankle tendinitis in June 2008, and (provisionally) with left ankle tendinitis with radiological evidence of a very sharp pointed tip of the left medial malleolus in August 2008.  A VA clinician also provided a provisional diagnosis of hypertension in August 2008.  The Veteran competently testified, through his representative, that he experiences headaches.  See June 2012 hearing transcript, p. 4.  A private physician, A. Johnson, M.D., found indications of an atrioventricular block and objective evidence of sinus arrhythmia after heart testing in July 2009.  Another private physician, S. Fraser, M.D., diagnosed the Veteran in August 2011 with a herniated disc of the lumbar spine with spinal stenosis causing leg weakness; a VA radiologist also found x-ray evidence of severe chronic DDD involving L5-S1 in August 2008.  Another VA physician diagnosed the Veteran with severe obstructive sleep apnea hypopnea syndrome in April 2009, following a sleep test.

Furthermore, the record indicates that the disability or symptoms may be associated with the Veteran's service, as demonstrated by service treatment records showing tingling feet in December 1980 possibly due to a cold weather injury; a systolic murmur in December 1981; slight lordosis of the thoracolumbar spine in December 1981; and complaints of headaches, chest pain, high blood pressure, leg cramps and foot trouble, and frequent trouble sleeping documented in his June 1992 Report of Medical History.

The Veteran has also asserted that service connection for all of his disorders is warranted on a secondary basis.  Specifically, he attributes his bilateral foot, calf, and leg swelling and pain to his claimed DDD of the lumbar spine.  See June 2012 hearing transcript, pp. 3, 5; see also Veteran's June 2009 letter to VA.  He attributes his hypertension, headaches, and heart or chest pain disorder to his service-connected anxiety disorder.  See June 2012 hearing transcript, pp. 4-5.  The Veteran, through a prior representative, also attributes his DDD of the lumbar spine to his claimed left foot and left leg swelling and pain.  See Veteran's representative's April 2009 statement.  The Veteran also attributes his obstructive sleep apnea to his service-connected anxiety disorder.  See Veteran's June 2009 letter to VA.

Based on the Veteran's lay statements, complaints in service, and current diagnoses, the Board finds that, notwithstanding the August 1992 VA examination results, new examinations are warranted.  See Colantonio v. Shinseki, 606 F.3d 1378 (Fed.Cir.2010); see also Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010).

The Veteran reported at his June 2012 Board hearing that his anxiety disorder has gotten worse.  See June 2012 hearing transcript, p. 20.  Moreover, his most recent VA examination was conducted in January 2008, and is now six years old.  As such, the evidence indicates that the disability has increased in severity since the last examination and VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his anxiety disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records, including those from the VAMC in Bay Pines, Florida, and the St. Petersburg Vet Center, should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his service-connected anxiety and other claimed disorders that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his symptoms of bilateral foot, calf, and leg swelling and pain; hypertension; headaches; heart or chest pain disorder; DDD of the lumbar spine; and obstructive sleep apnea; and of the nature and severity of his service-connected anxiety disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any foot, calf, and leg swelling and pain disorder found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's current foot, calf, and leg swelling and pain disorder is related to or had its onset in service, or within one year of discharge.

The examiner should state whether it is at least as likely as not that the Veteran's current foot, calf, and leg swelling and pain disorder was caused by his claimed DDD of the lumbar spine.

The examiner should state whether it is at least as likely as not that the Veteran's current foot, calf, and leg swelling and pain disorder was aggravated beyond the natural progress of the disease by his claimed DDD of the lumbar spine.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing tingling feet in December 1980 possibly due to a cold weather injury, and complaints of leg cramps and foot trouble documented in his June 1992 Report of Medical History; as well as VA clinicians' diagnoses of right ankle tendinitis in June 2008, and (provisionally) left ankle tendinitis with radiological evidence of a very sharp pointed tip of the left medial malleolus in August 2008.  The examiner should also review the August 1992 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any hypertension found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's current hypertension is related to or had its onset in service, or within one year of discharge.

The examiner should state whether it is at least as likely as not that the Veteran's current hypertension was caused by his service-connected anxiety disorder.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension was aggravated beyond the natural progress of the disease by his service-connected anxiety disorder.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing a complaint of high blood pressure documented in his June 1992 Report of Medical History, as well as a VA clinician's provisional diagnosis of hypertension in August 2008.  The examiner should also review the August 1992 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

5.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any headaches found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's current headaches are related to or had their onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's current headaches were caused by his service-connected anxiety disorder.

The examiner should state whether it is at least as likely as not that the Veteran's headaches were aggravated beyond the natural progress of the disease by his service-connected anxiety disorder.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing a complaint of headaches documented in his June 1992 Report of Medical History, as well as the Veteran's competent testimony that he experiences headaches.  The examiner should also review the August 1992 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

6.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any heart or chest pain disorder found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's current heart or chest pain disorder is related to or had its onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's current heart or chest pain disorder was caused by his service-connected anxiety disorder.

The examiner should state whether it is at least as likely as not that the Veteran's heart or chest pain disorder was aggravated beyond the natural progress of the disease by his service-connected anxiety disorder.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing a systolic murmur in December 1981 and a complaint of chest pain documented in his June 1992 Report of Medical History, as well as Dr. Johnson's July 2009 findings of indications of an atrioventricular block and objective evidence of sinus arrhythmia after heart testing.  The examiner should also review the August 1992 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

7.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any lumbar spine disorder found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's current lumbar spine disorder is related to or had its onset in service, or within one year of discharge.

The examiner should state whether it is at least as likely as not that the Veteran's current lumbar spine disorder was caused by his claimed left foot and left leg swelling and pain disorder.

The examiner should state whether it is at least as likely as not that the Veteran's lumbar spine disorder was aggravated beyond the natural progress of the disease by his claimed left foot and left leg swelling and pain disorder.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing slight lordosis of the thoracolumbar spine in December 1981, as well as Dr. Fraser's August 2011 diagnosis of a herniated disc of the lumbar spine with spinal stenosis causing leg weakness, and a VA radiologist's August 2008 findings of x-ray evidence of severe chronic DDD involving L5-S1.  The examiner should also review the August 1992 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

8.  After associating all pertinent outstanding records, afford the Veteran an appropriate VA examination of any obstructive sleep apnea found to be present.

The examiner should state whether it is at least as likely as not that the Veteran's current obstructive sleep apnea is related to or had its onset in service.

The examiner should state whether it is at least as likely as not that the Veteran's current obstructive sleep apnea was caused by his service-connected anxiety disorder.

The examiner should state whether it is at least as likely as not that the Veteran's obstructive sleep apnea was aggravated beyond the natural progress of the disease by his service-connected anxiety disorder.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles, and objective medical findings.

The examiner should specifically consider the service treatment records showing a complaint of frequent trouble sleeping documented in his June 1992 Report of Medical History, as well as a VA physician's April 2009 diagnosis of severe obstructive sleep apnea hypopnea syndrome following a sleep test.  The examiner should also review the August 1992 VA examiner's report.

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

9.  After obtaining any outstanding treatment records regarding the Veteran's service-connected anxiety disorder, provide him with an appropriate VA examination to determine the nature and severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.  The examiner should report all pertinent findings.

The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examinations conducted in January 2008 and August 1992; his VA treatment records; his testimony at the June 2012 Board central office hearing; and any lay and clinical evidence suggesting that his overall anxiety symptoms have worsened, resulting in more severe occupational and social impairment.  The examiner should also discuss the impact that the Veteran's anxiety has on his ability to secure and maintain substantially gainful employment.

10.  Then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

